       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK JOHNSON,                                     Case No. 2:19-cv-02001-JDP (SS)
12                         Plaintiff,                   ORDER DENYING CLAIMANT’S MOTION
                                                        FOR SUMMARY JUDGMENT
13               v.
                                                        ECF No. 15
14    COMMISSIONER OF SOCIAL
      SECURITY,                                         ORDER GRANTING DEFENDANT’S
15                                                      CROSS-MOTION FOR SUMMARY
                           Defendant.                   JUDGMENT
16
                                                        ECF No. 18
17

18           Johnson (“claimant”) challenges the final decision of the Commissioner of Social Security

19   denying his application for Title II disability benefits. ECF No. 1. The case is submitted on

20   claimant’s motion for summary judgment, ECF No. 15, to which the Commissioner filed an

21   opposition and cross-motion for summary judgment, ECF No. 18. The matter is ripe for review,

22   and this court now denies claimant’s motion for summary judgment and grants the

23   Commissioner’s cross-motion for summary judgment.1

24      I.            STANDARD OF REVIEW

25           The court’s review is limited. On appeal, I ask only whether substantial evidence supports

26   the factual findings of the administrative law judge (“ALJ”) and whether the ALJ applied the

27

28           1
                 Both parties have consented to magistrate judge jurisdiction. ECF Nos. 6, 8.
                                                         1
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 2 of 12


 1   correct legal standards. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir.

 2   2006); 42 U.S.C. § 405(g). As such, I apply a deferential standard of review and will uphold the

 3   ALJ’s decision if a reasonable person could find the evidence sufficient to support the ALJ’s

 4   findings. See Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (“‘Substantial

 5   evidence’ means more than a mere scintilla, but less than a preponderance; it is such relevant

 6   evidence as a reasonable person might accept as adequate to support a conclusion.”). I will

 7   uphold the ALJ’s decision if it is rational, even if there is another rational interpretation of the

 8   evidence, because the court may not substitute its own judgment for that of the ALJ. See Revels

 9   v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

10            A motion for summary judgment may be granted only when the there is no genuine issue

11   of material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

12   56. The burden of establishing that there is no genuine issue of material fact lies with the moving

13   party. See Celotex Corp v. Catrett, 477 U.S. 317, 322-23 (1986). Once the moving party has met

14   that burden by “presenting evidence which, if uncontradicted, would entitle it to a directed verdict

15   at trial, [Fed. R. Civ. P. 56(e)(2)] shifts to [the nonmoving party] the burden of presenting specific

16   facts showing that such contradiction is possible.” British Airways Bd. v. Boeing Co., 585 F.2d

17   946, 950-52 (9th Cir. 1978).

18      II.      BACKGROUND

19            Claimant applied for disability insurance benefits on May 2, 2017, alleging disability

20   since May 12, 2012. In his disability report, he indicated that his disability resulted from a hip
21   replacement, post-traumatic stress disorder (“PTSD”), and high blood pressure. AR 188-96.

22   Claimant reported that he worked as a cheesemaker before he “decided to take his retirement.”

23   AR 190-91. At the time of filing for disability, he reported that he received medication only for

24   his high blood pressure, but he later began receiving medication for depression and prostate issues

25   as well. AR 192, 286. When filing, claimant also reported that he suffered from: anxiety, blurry

26   vision, depression, difficulties with social functioning, emotional withdrawal and/or isolation,
27   difficulty concentrating, memory loss, and shortness of breath. AR 196.

28            Claimant’s application was denied both initially and upon reconsideration, after which he
                                                         2
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 3 of 12


 1   requested a hearing before an ALJ. AR 75, 91, 107-08. The ALJ held a hearing on August 6,

 2   2018, and issued a decision finding that claimant was not disabled on October 9, 2018. AR 19-

 3   30. Claimant requested a review of the ALJ’s decision, which was denied by the Appeals

 4   Council. AR 1-7, 169-70. Claimant now seeks judicial review under 42 U.S.C. § 405(g).

 5      III.      ANALYSIS

 6             An ALJ determines eligibility for Social Security benefits in a five-step sequential

 7   evaluation process, asking: (1) whether the claimant is engaged in substantial gainful activity;

 8   (2) whether the claimant has a medical impairment (or combination of impairments) that qualifies

 9   as severe; (3) whether any of the claimant’s impairments meet or medically equal the severity of

10   one of the impairments listed in the regulations; (4) whether the claimant can perform past

11   relevant work; and (5) whether the claimant can perform other specified types of work. See

12   Barnes v. Berryhill, 895 F.3d 702, 704 n.3 (9th Cir. 2018); 20 C.F.R. § 416.920. The burden of

13   proof is on the claimant during the first four steps of the inquiry but shifts to the Commissioner at

14   the fifth step. See 20 C.F.R. §§ 404.1520(f), 416.920(f); Bustamante v. Massanari, 262 F.3d 949,

15   953-54 (9th Cir. 2001).

16             At step one, the ALJ found that claimant had not engaged in substantial gainful activity

17   since his alleged disability onset date of May 12, 2012. AR 21. At step two, the ALJ found that

18   claimant had the severe impairments of depressive disorder, PTSD, “status post right-hip

19   arthroscopy with residual symptoms,” and obesity. AR 21. At step three, the ALJ found that

20   claimant did not have an impairment or combination of impairments that met or functionally
21   equaled the severity of the listed impairments. AR 21. As part of the step-three determination,

22   the ALJ found that claimant had “no more than moderate” limitations in the four relevant areas of

23   mental functioning, laid out in the regulations as paragraph B criteria: understanding,

24   remembering, or applying information; interacting with others; concentrating, persisting, or

25   maintaining pace; and adapting or managing himself. AR 22-23; see 20 C.F.R. Pt. 404, Subp. P,

26   App’x 1. The ALJ further found that there was “no evidence” that claimant had demonstrated
27   paragraph C criteria, which are satisfied when a claimant experiences only limited improvements

28   despite ongoing treatment. See AR 23. Before proceeding to step four, the ALJ determined that
                                                         3
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 4 of 12


 1   claimant’s RFC permitted him to perform medium work as defined by 20 C.F.R. § 404.1567(c),

 2   so long as the work met a lengthy list of physical and mental limitations.2 See AR 23-28. At step

 3   four, the ALJ found that claimant was unable to perform any past relevant work. AR 28. At step

 4   five, the ALJ found that claimant could perform jobs that exist in significant numbers in the

 5   national economy. AR 29. Therefore, the ALJ determined that claimant was not disabled.

 6   AR 30.

 7            In his motion for summary judgment, claimant argues that: (1) the ALJ improperly

 8   rejected the opinion of his treating psychiatrist, Dr. Smith; (2) the ALJ erred in finding that

 9   claimant had not shown that his impairments met or medically equaled a listed impairment;

10   (3) the ALJ improperly discredited the testimony of claimant and his friend, Ms. Hoppe; and

11   (4) the ALJ improperly ignored the opinion of his licensed clinical social worker, Ms. Paoli. See

12   ECF No. 15 at 8-17. In the Commissioner’s opposition and cross-motion, the Commissioner

13   argues that: (1) the ALJ properly considered Dr. Smith’s questionnaire responses under the

14   revised Social Security regulations; (2) claimant did not meet or equal a listed impairment at step

15   three; (3) the ALJ properly evaluated the testimony of claimant and Ms. Hoppe; and (4) the ALJ

16   did not err in choosing not to discuss Ms. Paoli’s letter, but if he did it was harmless. See ECF

17   No. 18 at 22-39.

18            A. Dr. Smith

19            Claimant argues that the ALJ improperly rejected portions of Dr. Smith’s opinion. See

20   ECF No. 15 at 8-12. Since claimant filed for disability after March 27, 2017, the SSA’s revised
21   regulations governing the evaluation of medical opinion evidence apply. See 20 C.F.R.

22            2
               As listed in the RFC: “He was limited to occasional postural activities, including
23   balancing, stooping, kneeling, crouching, crawling, and climbing of ramps and stairs, but is
     precluded from climbing ladders, ropes, and scaffolds. He was limited to understanding,
24   remembering, and carrying out simple instructions and making simple work-related decisions.
     He could tolerate a low level of work pressure, defined as work involving no multitasking or
25   detailed job tasks. He could work at a consistent pace, but not at a production rate pace, where
26   each tasks must be performed within a strict time deadline, such as meeting a quick turnaround
     with no tolerance for discrepancies. He was limited to occasional contact with coworkers and
27   occasional interaction with the public, but could otherwise respond appropriately to criticism
     from supervisors. He was precluded from exposure to hazards, including dangerous moving
28   machinery and unprotected heights, and could not operate motor vehicles.” AR 23.
                                                        4
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 5 of 12


 1   §§ 404.1520c, 416.920c. Under the updated regulations, medical opinion evidence must be

 2   evaluated based on supportability, consistency, the medical source’s relationship with the

 3   claimant, the medical source’s specialization, and other factors.3 20 C.F.R. § 404.1520c(c)(1-5).

 4   Among these factors, supportability and consistency have primacy. 20 C.F.R. § 404.1520c(a).

 5          In response to a questionnaire, Dr. Smith opined that claimant’s “[s]ymptoms will

 6   interfere with the patient’s ability to retain employment.” AR 319. As for the four relevant areas

 7   of mental functioning, Dr. Smith opined that claimant had “moderate” limitations in three

 8   domains. AR 319-20. Dr. Smith opined that claimant was likely to decompensate in response to

 9   increased mental demands and would miss work more than four times a month as a result of his

10   impairments. See id. The ALJ agreed with Dr. Smith that claimant experienced “no more than

11   moderate limitations in mental functioning,” but disagreed with Dr. Smith’s opinions about the

12   likelihood of claimant’s decompensation and missed work. AR 27. As reasons for rejecting these

13   two specific portions of Dr. Smith’s opinion, the ALJ cited the evidence that claimant’s medical

14   regimen was generally effective, that there was “no evidence of psychiatric hospitalization that

15   would suggest” decompensation or missed work, and that claimant could handle funds

16   independently. See AR 27. As such, the ALJ cited both a lack of supportability and consistency

17   in rejecting these two portions of Dr. Smith’s opinion. See AR 27; 20 C.F.R. § 404.1520c(a).

18          Claimant argues that the decision failed to consider the source of his PTSD, his mental

19   hospitalization in 2011 (before the alleged onset of his disability), his participation in intensive

20   outpatient treatment, and his therapeutic history. See ECF No. 15 at 8-9. As to the specific
21   portions of Dr. Smith’s opinion that the ALJ rejected, claimant argues that the “decision is wrong

22          3
               Under prior regulations, the weight given to medical opinions depended largely on
23   whether the opinions were proffered by treating, examining, or non-examining professionals. See
     Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995); 20 C.F.R. § 404.1527(c)(2)(ii) (“When the
24   treating source has reasonable knowledge of your impairment(s), we will give the source’s
     opinion more weight than we would give it if it were from a nontreating source.”). Generally,
25   under the prior regime, an ALJ accorded controlling weight to a treating doctor, where the doctor
26   utilized medically approved diagnostic techniques to support the offered opinion, and where the
     opinion was not inconsistent with other substantial evidence. See 20 C.F.R. § 404.1527(d)(2);
27   Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Under the new regulations, a treating
     source is not entitled to the same presumptions, particularly where another medical opinion is
28   more consistent with or better supported by record evidence. 20 C.F.R. § 404.1520c(c)(a).
                                                       5
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 6 of 12


 1   about there being no evidence of psychiatric hospitalization, and wrong within the claim period

 2   insofar as there was intensive outpatient treatment.” ECF No. 15 at 10.

 3          Claimant mischaracterizes the decision. The ALJ did not necessarily overlook claimant’s

 4   prior hospitalization in 2011—which preceded the alleged disability onset date—but rather

 5   appears to have concluded that it did not suggest decompensation or a need to miss work in the

 6   future. See AR 27. Since claimant’s single hospitalization occurred in 2011, the lack of further

 7   hospitalizations supports the ALJ’s conclusion. Claimant further argues that the efficacy of

 8   medication does not undermine the severity of his underlying condition and, as such, does not

 9   undermine Dr. Smith’s opinion. See ECF No. 15 at 10. Again, I disagree. The ALJ cannot be

10   said to have erred in finding that evidence that claimant responded well to antidepressant

11   treatment renders less persuasive Dr. Smith’s opinion that he would decompensate and miss

12   work. See AR 27. Therefore, under the applicable regulations, the ALJ did not err in dismissing

13   portions of Dr. Smith’s medical opinion due to a lack of supportability and consistency. See AR

14   27; 20 C.F.R. § 404.1520c(a).

15          B. Paragraph C Criteria

16          Claimant argues that the ALJ failed to consider evidence showing that claimant’s

17   impairment satisfied the paragraph C criteria and thereby met or medically equaled a listed

18   impairment. See ECF No. 15 at 8-10; ECF No. 21 at 6-7. The regulations’ “Listing of

19   Impairments” identifies impairments in fifteen categories of body systems that are considered

20   severe enough to preclude employment. See Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir.
21   1990); 20 C.F.R. § 404.1520(d). If the requirements of a condition’s listing are met, then a

22   claimant has established disability at step three. See 20 C.F.R. § 404.1520(d). Thus, if a claimant

23   meets the criteria for a listing, the ALJ need not determine the claimant’s RFC and does not

24   proceed to steps four and five. See id.

25          To demonstrate a mental disorder that meets or medically equals the listed impairments, a

26   claimant must provide medical evidence of paragraph A criteria—essentially demonstrating that
27   the claimant’s mental impairments are severe—and sufficient proof of either paragraph B or

28   paragraph C criteria. See 20 C.F.R. Pt. 404, Subp. P, App’x 1. Demonstrating the paragraph C
                                                       6
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 7 of 12


 1   criteria requires proof that: (1) the claimant relied on ongoing medical treatment, mental health

 2   therapy, psychosocial support, or a highly structured setting; and (2) despite the treatment leading

 3   to diminished symptoms, the claimant’s “adaptation to the requirements of daily life is fragile;

 4   that is, [the claimant has] minimal capacity to adapt to changes in [his] environment or to

 5   demands that are not already part of [his] life.” Id. at §§ 12.04(C)(1)-(2), 12.15(C)(1)-(2).

 6          The ALJ found “no evidence” that claimant had satisfied the paragraph C criteria. AR 23.

 7   Claimant disagrees, arguing that the record did contain such evidence and citing Dr. Smith’s

 8   opinion as an example. See ECF No. 15 at 8-10. Claimant argues that the ALJ did not even

 9   consider Dr. Smith’s opinion regarding the C criteria, and in support claimant cites the manner in

10   which the ALJ structured his analysis of Dr. Smith’s opinion. See ECF No. 15 at 10. I find

11   claimant’s argument unpersuasive. The ALJ considered Dr. Smith’s opinion when evaluating, in

12   a single section, the paragraph B and C criteria. AR 21-23. I see no flaw in such organization.

13   Claimant fails to demonstrate that the ALJ’s findings were not supported by substantial evidence

14   in the record. See Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question

15   is not whether there is substantial evidence that could support a finding of disability, but whether

16   there is substantial evidence to support the Commissioner’s actual finding that claimant is not

17   disabled.”).

18          Throughout his decision, the ALJ cited specific and substantial evidence in the record that

19   supported the conclusion that claimant responded well to treatment. The ALJ noted that claimant

20   met friends for dinner and regularly attended both church and twelve-step meetings. AR 22. The
21   ALJ cited claimant’s daily activities: independently providing for his personal care, preparing his

22   own meals, going out alone daily, driving, and grocery shopping. See AR 24. The ALJ further

23   noted that claimant did not receive “significant treatment” and that the evidence supported that he

24   had “a good response to antidepressant medication.” AR 25. Therefore, the ALJ cited specific

25   and substantial evidence in the record that supported his conclusion that claimant did not satisfy

26   paragraph C criteria.
27          C. Claimant’s Testimony

28          Claimant takes issue with the ALJ’s use of boilerplate language in finding that “claimant’s
                                                        7
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 8 of 12


 1   statements concerning the intensity, persistence and limiting effects of [his alleged] symptoms are

 2   not entirely consistent with the medical evidence and other evidence in the record.” AR 24. In

 3   particular, claimant argues that the ALJ failed to explain which particular symptom allegations

 4   were being discredited and failed to provide clear and convincing reasons for discrediting them.

 5   See ECF No. 15 at 16.

 6          Unless an ALJ finds that a claimant is malingering or has failed to provide objective

 7   medical evidence in support of his testimony, an ALJ must provide clear and convincing reasons

 8   for rejecting a claimant’s subjective testimony about the severity of experienced symptoms. See

 9   Brown-Hunter v. Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015). As such, a claimant’s subjective

10   testimony may only be rejected when an ALJ specifically identifies the “the testimony [from a

11   claimant] she or he finds not to be credible and . . . explain[s] what evidence undermines that

12   testimony.” Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). Factors that may be

13   considered in assessing a claimant’s subjective symptom testimony include the claimant’s daily

14   activities; the location, duration, intensity and frequency of the pain or symptoms; factors that

15   cause or aggravate the symptoms; the type, dosage, effectiveness or side effects of any

16   medication; other measures or treatment used for relief; functional restrictions; and other relevant

17   factors. Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). In assessing the claimant’s

18   credibility, the ALJ may also consider: “(1) ordinary techniques of credibility evaluation, such as

19   the claimant’s reputation for lying, prior inconsistent statements concerning the symptoms, and

20   other testimony by the claimant that appears less than candid; (2) unexplained or inadequately
21   explained failure to seek treatment or to follow a prescribed course of treatment; and (3) the

22   claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (internal

23   quotation marks and citations omitted).

24          In his function report, claimant reported that he could not focus on a task for more than 30

25   minutes at a time, maintain his memory, “figure out what he’s doing over and over,” or maintain

26   mental energy for more than two hours. AR 200. He reported that he had “nightmares and high
27   anxiety at nighttime” and that he forgot to eat unless reminded. AR 201. Claimant further

28   reported that he averaged two hours per day spent outside and that he did not go out more due to
                                                        8
       Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 9 of 12


 1   anxiety, depression, and a lack of energy. See AR 203. Claimant reported that he had not talked

 2   to his two sons in years, that his mother had mental illness, and his father died of alcoholism;

 3   overall, he reported avoiding other people because he had a hard time with conflicts. See

 4   AR 205. In his testimony, claimant stated that he could not walk more than a block at a time and

 5   that he could not leave the home about three days per week due to the severity of his mental

 6   health symptoms. AR 42, 53-54. Overall, he reported symptoms that were substantially more

 7   disabling than what was reflected in the notes of treating and consultative doctors. See, e.g.,

 8   AR 318 (concluding, from the perspective of consultative examiner Dr. Schwartz, that claimant

 9   could stand or walk for up to six hours).

10          The ALJ rejected claimant’s testimony about the severity of his symptoms as inconsistent

11   with other evidence. AR 24. The ALJ specifically cited examination findings, conservative but

12   effective treatment, substantial periods without any treatment, and inconsistent daily activities.

13   AR 24-26. The ALJ accounted for claimant’s allegations of more severely disabling impairments

14   during his consideration of paragraph B criteria and in determining claimant’s RFC, but he

15   balanced claimant’s claims against the inconsistent medical evidence. AR 21-28. In sum, the

16   ALJ provided clear and convincing reasons for rejecting claimant’s subjective symptom

17   testimony. Hence, the ALJ properly rejected claimant’s testimony about the severity of his

18   symptoms. See Lingenfelter, 504 F.3d at 1040.

19          D. Ms. Hoppe’s Statements

20          Claimant further alleges that the ALJ erred by rejecting Ms. Hoppe’s statements, which
21   largely mirrored claimant’s own testimony. See ECF No. 15 at 14-15. “An ALJ need only give

22   germane reasons for discrediting the testimony of lay witnesses.” Bayliss v. Barnhart, 427 F.3d

23   1211, 1218 (9th Cir. 2005). Inconsistency with medical evidence is a germane reason for

24   discounting lay testimony. See id. In her third-party function report, Ms. Hoppe reported that she

25   interacted with claimant two times per week through twelve-step recovery activities. AR 243.

26   Based on the source of her knowledge of claimant, Ms. Hoppe’s full evaluation appears to have
27   relied on claimant’s self-reports, with very little information stemming from direct observations

28   of his life outside of meetings. See AR 243-50. The ALJ found Ms. Hoppe’s statements “not
                                                        9
      Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 10 of 12


 1   persuasive” since they lacked consistency and support. AR 26. In support of this finding, the

 2   ALJ cited “clinical examination findings, mental status examination findings, compliance with

 3   and effectiveness of treatment, and reported activities.” AR 26. At other points in the decision,

 4   the ALJ discussed each of these sources of contradictory evidence in greater detail. See AR 21-

 5   28. Therefore, substantial evidence supports the germane reasons offered by the ALJ for

 6   rejecting Ms. Hoppe’s testimony.

 7          E. Ms. Paoli’s Letter

 8          Claimant alleges that the ALJ erred by failing to discuss the opinion of Ms. Paoli, LCSW.

 9   See ECF No. 15 at 13-14. In her submitted letter, Ms. Paoli reported that she had not seen

10   claimant in the four years preceding his application for disability benefits. See AR 301. Until the

11   termination of his treatment, Ms. Paoli reported that she had treated claimant for nine years.

12   AR 301. Her diagnoses for claimant were: major depressive disorder, recurrent, moderate; PTSD,

13   chronic; and impulse disorder, not otherwise specified. AR 301. She described the sexual abuse

14   that he endured as a child, which resulted in trauma that impaired his adult relationships and

15   ability to function. AR 302. In her meeting with claimant, Ms. Paoli advised him to seek out

16   anti-depressant medication, which he had received in the past. AR 303. They discussed Ms.

17   Paoli writing a letter as part of his disability application. AR 303.

18          An ALJ must normally discuss all significant and probative evidence. See Bruce v.

19   Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). However, where an ALJ has failed to discuss lay

20   witness testimony that was neither significant nor probative in the context of the record as a
21   whole, there is no error. See, e.g., Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-

22   95 (9th Cir. 1984) (holding that only significant, probative evidence needs to be discussed);

23   Malveaux v. Comm’r, Soc. Sec., No. 2:18-CV-1952-DMC, 2020 WL 5820609, at *9 (E.D. Cal.

24   Sept. 30, 2020) (holding that the ALJ did not err in failing to discuss testimony that was

25   contradicted by the claimant’s daily activities, his course of treatment, his work history, and

26   medical opinion evidence); Perea v. Comm’r, Soc. Sec., No. CIV S-10-2237-CMK, 2012 WL
27   1131527, at *11 (E.D. Cal. Mar. 30, 2012), aff’d, 574 F. App’x 771 (9th Cir. 2014) (holding that

28   when opinion evidence is “controverted, then the ALJ does not err by ignoring it”).
                                                        10
      Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 11 of 12


 1          Ms. Paoli’s letter was not significant or probative, particularly since the few portions

 2   relating to claimant’s symptoms were contradicted by other evidence in the record. As the

 3   Commissioner argues, some of the statements in Ms. Paoli’s letter were considered implicitly

 4   through the ALJ’s consideration of the consultative doctors’ evaluation of the letter. See ECF No.

 5   18 at 39. In particular, Dr. Brode considered aspects of Ms. Paoli’s letter, notably Ms. Paoli’s

 6   assertion that claimant had “ongoing rage issues.” See AR 69. In rejecting this assertion, Dr.

 7   Brode contrasted it with other evidence in the record, particularly the mental status examination

 8   findings and his response to the medication. AR 69. The ALJ considered and agreed with Dr.

 9   Brode’s conclusions about claimant’s social functions. AR 29. The ALJ also considered and

10   rejected claimant’s own statements that mirrored the opinions in Ms. Paoli’s letter. See Jones v.

11   Comm’r, Soc. Sec., No. 1:19-CV-01049-SAB, 2021 WL 394773, at *19 (E.D. Cal. Feb. 4, 2021)

12   (“Where the ALJ gives reasons for rejecting the claimant’s testimony that are equally relevant to

13   similar testimony provided by lay witnesses, that would support a finding that the lay witness

14   testimony is similarly not credible.”). In particular, the ALJ considered claimant’s statements

15   about his difficulty getting along with others and his avoidance of conflicts. AR 22, 24, 205. The

16   ALJ contrasted claimant’s statements with other statements in the record, in which claimant was

17   “routinely described as polite and cooperative.” AR 22. Insofar as the ALJ failed to address Ms.

18   Paoli’s statements about claimant’s difficulties with social interactions, those claims were

19   rejected elsewhere. See AR 22-25.

20          Additionally, since she did not treat claimant during four years of his then five-year period
21   of alleged disability, Ms. Paoli’s letter provides little information relevant to the time period at

22   issue. See AR 301. The majority of her discussed treatment preceded the onset of claimant’s

23   disability. See AR 301. She did not provide treatment notes, except the two pages regarding her

24   single meeting with claimant after his filing for disability. See AR 303-04. Ms. Paoli’s

25   statements about claimant’s lack of improvements—based on a single interaction occurring after

26   four years during which claimant went without treatment or medication—do not undermine the
27   ALJ’s reasoning about how claimant improved when he began antidepressants again. See AR 23-

28   27, 301-02.
                                                        11
      Case 2:19-cv-02001-JDP Document 25 Filed 03/23/21 Page 12 of 12


 1            Therefore, because it was contradicted by other evidence in the record that was discussed

 2   by the ALJ, Ms. Paoli’s opinion was not significant or probative and the ALJ did not err by

 3   choosing not to discuss it.

 4      IV.      CONCLUSION AND ORDER

 5            For the reasons stated in this opinion, the court affirms the decision of the Commissioner

 6   of Social Security. The court hereby orders that:

 7            1. claimant’s motion for summary judgment, ECF No. 15, be denied;

 8            2. the Commissioner’s cross-motion for summary judgment, ECF No. 18, be granted;

 9            3. the decision of the Commissioner of Social Security be affirmed; and

10            4. the clerk of this court enter judgment in favor of defendant Commissioner of Social

11               Security and against claimant, Mark Johnson, and close this case.

12
     IT IS SO ORDERED.
13

14
     Dated:      March 22, 2021
15                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         12
